t c no united_states tax_court john t and linda l hewitt petitioners v commissioner of internal revenue respondent docket no filed date during and ps donated nonpublicly traded stock for which they claimed charitable_contribution deductions in amounts which the parties agree represent the fair market values of such stock ps did not obtain qualified appraisals of the stock prior to filing their returns and ps did not attach a summary thereof to the returns held ps have not substantially complied with sec_1_170a-13 income_tax regs and are not entitled to charitable_contribution deductions in excess of that allowed by r neil l rose donna s rucker and robert e lee for petitioners deborah c stanley for respondent opinion tannenwald judge respondent determined deficiencies in petitioners' federal income taxes and penalties under sec_6662 a as follows year deficiency dollar_figure big_number penalty dollar_figure big_number after concessions the sole issue for decision is whether petitioners should be allowed charitable deductions in amounts greater than those allowed by respondent for gifts of nonpublicly traded stock background this case was submitted fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in virginia beach virginia at the time they filed their petition they filed their joint federal_income_tax returns for the years in issue with the internal_revenue_service center philadelphia pennsylvania petitioner john t hewitt along with about a dozen other investors bought mel jackson's tax service in tidewater unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure virginia the company in in fiscal_year the company generated over dollar_figure million in revenues and by was operating out of office locations in three states in the company name was changed to jackson hewitt tax service inc jackson hewitt during the taxable_year petitioners made gifts of jackson hewitt stock to the hewitt foundation the foundation and the foundry united methodist church the church during petitioners made gifts of jackson hewitt stock to the foundation and the church at the time of the gifts the market for jackson hewitt stock operated primarily through individuals or organizations contacting the company and offering to buy or sell at a given price in arriving at the price the potential purchaser had access to information with respect to the most recent trades and offers to sell by other shareholders at the time of the gifts approximately big_number shares of jackson hewitt stock were outstanding in the hands of approximately individuals and organizations among whom were employees franchisees and others unrelated to the company between date and date stock transfers were recorded in the company's stock book involving approximately big_number shares in addition to the company market another market operated through wheat first securities inc in which hundreds to thousands of shares of jackson hewitt stock were traded between and for about individual accounts on date the company began trading on nasdaq prior to january of jackson hewitt stock did not qualify as publicly_traded_securities under sec_1_170a-13 income_tax regs petitioners filed timely joint federal_income_tax returns for the taxable years and attached to petitioners' return were schedule a itemized_deductions noting gifts to charity other than cash or check in the amount of dollar_figure and form_8283 noncash contributions in section b of form_8283 appraisal_summary of dollar_figure or more items petitioners reported the donation of two blocks of stock valued at dollar_figure and dollar_figure respectively which they reported as acquired by purchase on date for dollar_figure and dollar_figure respectively and for which they claimed deductions of dollar_figure and dollar_figure respectively attached to petitioners' form_1040 were schedule a noting gifts to charity other than cash or check in the amount of dollar_figure and form_8283 in section a of form_8283 items of dollar_figure or less and certain publicly_traded_securities petitioners reported a contribution to the foundation of stock acquired by purchase on date with a basis of dollar_figure this amount includes dollar_figure in gifts not at issue this amount includes dollar_figure in gifts not at issue and a value of dollar_figure they also reported a contribution to the church of stock acquired by purchase on date with a basis of dollar_figure and a value of dollar_figure no section b appraisal_summary of dollar_figure or more items was attached petitioners did not obtain a qualified_appraisal as defined in sec_1_170a-13 income_tax regs of the jackson hewitt stock they donated in and the fair market values claimed by petitioners with respect to their gifts of jackson hewitt stock in and were based on the average per-share price of jackson hewitt stock traded in bona_fide arm's-length transactions at approximately the same time as petitioners made the gifts in the notice_of_deficiency respondent allowed petitioners deductions for the gifts of jackson hewitt stock in and in the amounts of their basis in that stock only discussion sec_170 provides there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulation sec_4 petitioners incorrectly allocated the value of the two blocks of stock on the form_8283 the correct allocation is dollar_figure for the shares donated to the foundation and dollar_figure for the big_number shares donated to the church however respondent incorrectly computed the basis for the correct amount is dollar_figure instead of dollar_figure prescribed by the secretary where the charitable_contribution consists of property other than cash the value of the contribution with exceptions not relevant here is the fair_market_value of the donated property at the time of contribution sec_1_170a-1 income_tax regs a further applicable statutory provision is section of the tax_reform_act_of_1984 division a of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 hereinafter referred to as section which had its origins in proposed amendments to sec_170 set forth in section of the legislation as passed by the senate s comm on finance deficit_reduction_act_of_1984 statutory language of provisions approved by the committee on date s prt vol ii pincite s comm print h conf rept pincite 1984_3_cb_1 the senate provision contained detailed rules regarding substantiation of contributions of property to charitable organizations section in its final form adopted an approach which did not amend sec_170 but provided separate rules for such substantiation the house version did not contain a comparable provision h conf rept pincite 1984_3_cb_1 subsec j of the proposed senate amendment to sec_170 provided that failure to comply with the appraisal provision would result in the disallowance of the excess of the value of the charitable_contribution over basis rather than the entire contribution s comm on finance deficit_reduction_act_of_1984 statutory language of provisions approved by the committee on date s prt vol ii pincite s comm print it incorporated many of the provisions of the senate version but left the details of implementation to regulations to be issued by the secretary_of_the_treasury the provisions relevant to this case state sec substantiation of charitable_contributions modifications of incorrect valuation penalty a substantiation of contributions of property -- in general --not later than date the secretary shall prescribe regulations under sec_170 of the internal_revenue_code of which require any individual closely_held_corporation or personal_service_corporation claiming a deduction under sec_170 of such code for a contribution described in paragraph -- a to obtain a qualified_appraisal for the property contributed b to attach an appraisal_summary to the return on which such deduction is first claimed for such contribution and c to include on such return such additional information including the cost_basis and acquisition_date of the contributed_property as the secretary may prescribe in such regulations such regulations shall require the taxpayer to retain any qualified_appraisal contributions to which paragraph applies --for purposes of paragraph a contribution is described in this paragraph-- a if such contribution is of property other than publicly_traded_securities and b if the claimed value of such property plus the claimed value of all similar items of property donated to or more donees exceeds dollar_figure in the case of any property which is nonpublicly traded stock subparagraph b shall be applied by substituting dollar_figure for dollar_figure the secretary_of_the_treasury has implemented the foregoing provisions by issuing sec_1_170a-13 income_tax regs which among other matters provides that a qualified_appraisal be obtained prior to the filing of the return in which the deduction is claimed and that an appraisal_summary be submitted with that return respondent disallowed the amounts of petitioners' charitable deductions for the jackson hewitt stock in excess of basis due to the lack of qualified appraisals respondent does not dispute that petitioners made charitable_contributions to the church and foundation within the respective taxable years or that the claimed values did not represent the fair market values of such contributions petitioners maintain that they should be allowed the claimed deductions because their use of the average per-share price of jackson hewitt stock traded in bona_fide arm's-length transactions constituted substantial compliance with the respondent has not sought to disallow the contributions in their entirety cf d'arcangelo v commissioner tcmemo_1994_572 see also supra note respondent has conceded the sec_6662 penalty insofar as it relates to the contributions to the church and the foundation requirements of sec_1_170a-13 income_tax regs and relieved them of any obligation to obtain a qualified_appraisal it is clear that petitioners did not obtain any qualified_appraisal and no summary of any such appraisal was submitted with the returns the returns only reflected gifts of stock without identifying the gifts as jackson hewitt stock without any indication of the number of shares and setting forth only the cost and claimed values the question is whether petitioners satisfied the appraisal requirements of the statute and the regulations petitioners rely on 100_tc_32 to sustain their position that a qualified_appraisal is not a requirement under the circumstances herein in that case respondent challenged a charitable deduction for failure to obtain a qualified_appraisal prior to filing the return the parties stipulated there was no valuation_overstatement we found that the taxpayers had had the subject property two blimps appraised by a qualified_appraiser within the specified time frame and that substantially_all of the information required by respondent's regulations sec_1_170a-13 income_tax regs was contained in an appraisal_summary signed by a qualified_appraiser set forth in the form_8283 attached to the only omitted item of required information was the qualifications of the appraiser which were promptly furnished to respondent at the beginning of the audit of the return see bond continued their return accordingly we held that the taxpayers had substantially complied with the requirements of the statute and the regulations even though a separate appraisal had not been obtained and the qualifications of the appraiser were omitted from the appraisal_summary attached to the return in so holding we stated the essence of sec_170 is to allow certain taxpayers a charitable deduction for contributions made to certain organizations however the reporting requirements of sec_1_170a-13 income_tax regs do not relate to the substance or essence of whether or not a charitable_contribution was actually made bond v commissioner t c pincite as a consequence we concluded that the reporting requirements of sec_1_170a-13 income_tax regs were directory not mandatory and therefore that these requirements could be met by substantial rather than strict compliance bond v commissioner t c pincite in effect we held that the appraisal_summary itself constituted the required appraisal in this connection we note that the appraisal requirements may not be entirely procedural so as to justify the application of the substantial compliance rules under any and all circumstances see 812_f2d_158 4th cir affg 85_tc_1075 we find nothing in bond v commissioner supra which relieves petitioners of the requirement of obtaining a qualified continued v commissioner 100_tc_32 appraisal such a requirement is statutorily imposed by section a a and its impact is reflected in the legislative_history of that provision see h conf rept pincite- 1984_3_cb_1 stating pursuant to present law sec_170 which expressly allows a charitable deduction only if the contribution is verified in the manner specified by treasury regulations no deduction is allowed for a contribution of property for which an appraisal is required under the conference agreement unless the appraisal requirements are satisfied for donations of property as to which the donor appraisal requirements apply the donor must obtain and retain a qualified written appraisal by a qualified_appraiser for the property contributed and must attach a signed appraisal_summary to the return on which the deduction is first claimed with such other information as prescribed by regulations petitioners herein furnished practically none of the information required by either the statute or the regulations given the statutory language and the thrust of the concerns about the need of respondent to be provided with appropriate information in order to alert respondent to potential overvaluations see infra p petitioners simply do not fall within the permissible boundaries of bond v commissioner supra where an appraisal_summary which was completed by a qualified_appraiser contained most of the required information and could therefore be treated as a written appraisal was attached to the return cf d'arcangelo v commissioner tcmemo_1994_572 respondent prevailed where no qualified_appraisal was obtained petitioners also seek to support their position by claiming that there was a market which provided support for their use of the average per-share price of the jackson hewitt stock this position is without merit given the amounts of the gifts in this case the exemption from the qualified_appraisal requirements is statutorily limited to publicly_traded_securities see sec a a the parties have stipulated that the jackson hewitt stock did not qualify as publicly_traded_securities see supra p see also staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite ndollar_figure j comm print in this context the fact that 100_tc_32 involved blimps which were not as easily valued as the jackson hewitt stock is irrelevant petitioners' reliance on cases such as 67_tc_1071 61_tc_5 42_tc_308 41_tc_214 where taxpayers prevailed on the basis of substantial compliance is likewise without merit the key to those cases is that as in bond v commissioner supra the taxpayers had provided most of the information required and the single defect in furnishing everything required was not significantdollar_figure cf 743_f2d_781 11th cir moreover it is clear that the principal objective of section was to provide a mechanism whereby respondent would obtain sufficient return_information in support of the claimed valuation of charitable_contributions of property to enable respondent to deal more effectively with the prevalent use of overvaluations see s comm on finance deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date s prt vol i pincite s comm print staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 j comm print cf 85_tc_1075 affd 812_f2d_158 4th cir such need exists even though in a particular case such as this it turns out that the taxpayer's deduction was in fact based on the fair_market_value of the property this happenstance is insufficient to constitute substantial compliance with a statutory condition to obtaining the claimed deduction as we see it what petitioners are seeking is not the application we recognize that 41_tc_214 may not fall within this description but it is clear that we were persuaded that the omission involved therein was solely through inadvertence petitioners' failure to comply goes far beyond inadvertence cary is therefore clearly distinguishable of the substantial compliance principle but an exemption from the clear requirement of the statute and regulations in a situation where there is no overvaluation of the charitable_contribution we are not prepared to follow that path to decision we hold that petitioners are not entitled to deduct amounts in excess of those allowed by respondent for the contributions of jackson hewitt stock see supra note to take into account the concessions of the parties decision will be entered under rule
